NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        MAY 6 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SAVE ACCESS ACADEMY, an                         No.    19-35222
unincorporated association,
                                                D.C. No. 3:18-cv-00928-MO
                Plaintiff-Appellant,

 v.                                             MEMORANDUM*

MULTNOMAH COUNTY SCHOOL
DISTRICT NO. 1J, an Oregon public
corporate entity by and through the Board of
Directors of Multnomah County School
District No. 1J; GUADALUPE
GUERRERO, Superintendent, individually
and in his official capacity,

                Defendants-Appellees.

                  Appeal from the United States District Court
                           for the District of Oregon
                  Michael W. Mosman, District Judge, Presiding

                             Submitted May 4, 2020**
                                Portland, Oregon

Before: SCHROEDER, WATFORD, and HURWITZ, Circuit Judges.

      Save Access Academy (SAA) appeals from the district court’s order

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                                                           Page 2 of 3

granting summary judgment to Multnomah County School District No. 1J (the

School District) on SAA’s claims under 42 U.S.C. § 1983, the Americans with

Disabilities Act (ADA), and the Rehabilitation Act of 1973. We affirm.

      1. SAA argues that the School District violated its Fourteenth Amendment

right to due process by splitting ACCESS Academy into two separate school

buildings. As the district court correctly concluded, however, SAA lacks a

protected property interest in ACCESS Academy as a single-site program. None

of the state statutes, rules, or policy statements on which SAA relies confers such

an interest, and the Oregon Supreme Court has explicitly recognized a school

district’s broad authority to assign public school students to various buildings,

Padberg v. Martin, 357 P.2d 255, 258 (Or. 1960) (interpreting a prior version of

Or. Rev. Stat. § 332.155, which is identical in all relevant respects to the current

statute). Because SAA did not have a protected property interest at stake, the

district court properly dismissed its § 1983 due process claim. See Portman v. Cty.

of Santa Clara, 995 F.2d 898, 904–05 (9th Cir. 1993).

      2. SAA next contends that dividing ACCESS Academy into two buildings

violates the ADA’s integration mandate. See 42 U.S.C. § 12132; 28 C.F.R.

§ 35.130(d). In its view, the division discriminates against disabled students by

hindering their ability to interact with their non-disabled peers. But the record

does not support this assertion. Although the division separates elementary-school
                                                                          Page 3 of 3

students from middle-school students, it in no way segregates disabled students

from their non-disabled peers. As a result, the School District cannot be held liable

for discrimination under the ADA. See 42 U.S.C. § 12132.

      3. SAA’s claim under the Rehabilitation Act fails for the same reason. The

School District can be held liable under § 504 of the Rehabilitation Act if it denied

benefits to disabled students “solely by reason of [their] disability.” 29 U.S.C.

§ 794(a). SAA has not provided any evidence demonstrating that the School

District discriminated against disabled students solely on account of their

disability. And contrary to SAA’s assertions otherwise, the record does not present

a genuine issue of material fact as to whether the single-site program was a

reasonable accommodation for disabled students’ asynchronous development.

      For these reasons, the district court correctly granted the School District’s

motion for summary judgment.

      AFFIRMED.